Citation Nr: 1309219	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbar spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 2002.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Regional Office (RO) in St. Louis, Missouri, for the Louisville, Kentucky RO.

The issues of entitlement to service connection for idiopathic thrombocytopenic pupura, entitlement to an increased rating for plantar fasciitis, and whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a cervical spine disorder with radiculopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran's service connected low back disability appears to have not only an orthopedic component, but also a neurologic component.  For example, in April 2008, a private treatment provider gave the Veteran a diagnosis of sciatica.  A VA treatment record from May 2008 reflects that the Veteran had sciatic symptoms.  Another private treatment record from July 2009 reflects that the Veteran had symptoms of radiculopathy of the lower extremities.  In his substantive appeal dated in May 2010, the Veteran remarked that he experienced a partial loss of bladder and bowel function.  In a January 2012 statement, the Veteran related that he experienced frequent urination, and shooting pains down the back of his legs.

The Veteran was given VA compensation and pension examinations in June 2009 and August 2012.  Both of these examinations focused on the orthopedic aspects of the service-connected low back disorder.  In both of these reports, the examiners provided range of motion findings and commented on the effect of repetitive use and flare-ups.  However, although the examiner did not specify which nerves were involved, the June 2009 VA examiner did indicate that the Veteran had urinary urgency and frequency that was related to his low back disability.  Contrastingly, the August 2012 VA examiner indicated that the Veteran had no neurologic abnormalities relatable to his low back disorder.  Significantly, both VA examiners treated their contradictory neurologic findings in a cursory manner.  Neither commented on the other evidence of record which reflects a neurological component to the Veteran's low back disability.

In light of the deficiencies of the June 2009 and August 2012 VA examination reports, as well as the Veteran's assertions of increased symptomatology, the Board finds that remand is necessary for the performance of VA examinations of sufficient detail to allow for appropriate application of the Schedule for Rating Disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must undertake appropriate development to obtain any outstanding treatment records pertinent to the claim.  It must also attempt to obtain any other pertinent records identified by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it must so inform the Veteran and his representative and request them to provide the outstanding evidence.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO must arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected low back disability.  In particular, the examiner must discuss the Veteran's sciatic nerve, as well as bowel and/or bladder involvement.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intevertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

Finally, the examiner must provide commentary as to the effect of the low back disability, and any associated objective neurological abnormalties, on the Veteran's occupational functioning.

3.  The AMC/RO must undertake any other development it determines to be warranted.

4. Then, the AMC/RO must readjudicate the Veteran's claims for an increased rating for a low back disability and TDIU based on a de novo review of the record.  The AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b), as well as Diagnsotc Code 5243 regarding associated objective neurological abnormalities.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



